 

Exhibit 10.33

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated
January 27, 2017 (the “Effective Date”) by and between Lion Biotechnologies,
Inc., a Nevada corporation (the “Company”), and Michael T. Lotze, MD
(“Executive”) (either party individually, a “Party”; collectively, the
“Parties”).

 

WHEREAS, the Company currently employs Executive pursuant to that certain
Employment Agreement entered into as of March 22, 2016 by and between the
Company and Executive (the “Original Agreement”);

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;

 

WHEREAS, pursuant to Section 8.9 of the Original Agreement, the Company and
Executive desire to amend, delete, replace and modify certain provisions of the
Original Agreement, and to restate the Original Agreement in its entirety, as
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1.          Employment. The Company hereby continues to employ Executive as the
Company’s Chief Scientific Officer, and Executive hereby agrees to continue such
employment, upon the terms and conditions set forth herein.

 

2.            Duties.

 

2.1           Position. Executive shall be employed by the Company in the
position of Chief Scientific Officer. Executive shall have the duties and
responsibilities consistent with the position of Chief Scientific Officer and
such other duties and responsibilities assigned by the Company’s Chief Executive
Officer. Executive shall perform faithfully and diligently such duties as are
reasonable and customary for Executive’s position, as well as such other duties
as the Chief Executive Officer shall reasonably assign from time to time.
Executive shall provide his services hereunder from the Company’s offices in
Tampa, Florida, or from such other location as the Chief Executive Officer may
hereafter from time to time direct or approve.

 

2.2           Best Efforts/Full-Time.

 

(a)          Executive understands and agrees that Executive will faithfully
devote Executive’s best efforts and substantially all of his time during normal
business hours to advance the interests of the Company. Executive will abide by
all policies duly adopted by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances. Executive will act in a manner
that Executive reasonably believes to be in the best interest of the Company at
all times. Executive further understands and agrees that Executive has a
fiduciary duty of loyalty to the Company to the extent provided by applicable
law and that Executive will take no action which materially harms the business,
business interests, or reputation of the Company.

 

(b)          Executive agrees that Executive will not directly engage in
competition with the Company at any time during the existence of the employment
relationship between the Company and Executive.

 

 1 

 

 

(c)          Except as set forth in Section 2.2(d) below, Executive agrees that,
during the term of this Agreement, Executive shall work exclusively for the
Company. Consequently, Executive agrees to not accept employment, of any kind,
from any person or entity other than the Company, and to not perform duties or
render services to any person or entity other than the Company.

 

(d)          Notwithstanding Sections 2.2(a) and 2.2(c) above, the Parties agree
that during the term of this Agreement, Executive may remain on leave from the
University of Pittsburgh. As a result of his continued relationship with the
University of Pittsburgh, the Parties agree that Executive may perform certain,
limited administrative matters related to his participation on a thesis
committee. In no case shall this University of Pittsburgh work be provided
during normal business hours, interfere with Executive’s duties under this
Agreement, or exceed 24 hours per month.

 

3.            At-Will Employment. Executive’s employment with the Company will
be “at- will” and will not be for any specific period of time. As a result,
Executive is free to resign at any time, for any or no reason, as Executive
deems appropriate. The Company will have a similar right and may terminate
Executive’s employment at any time, with or without cause. Executive’s and the
Company’s respective rights and obligations at the time of termination are
outlined below in Section 6 of this Agreement.

 

4.            Compensation.

 

4.1           Base Salary. As compensation for the performance of all duties to
be performed by Executive hereunder, the Company shall pay to Executive a base
salary of $400,000.00 per year, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions, payable on a prorated basis as it is earned, in accordance
with the normal payroll practices of the Company (the “Base Salary”).

 

4.2           Stock Options. The Company has previously granted Executive stock
options to purchase an aggregate of 225,000 shares of the Company’s common stock
(“Outstanding Options”). The terms of the Outstanding Options shall remain
unchanged and unaffected by this Agreement. Accordingly, provided that Executive
is still employed with the Company on the following dates, 112,500 of the
Outstanding Options will vest in three installments as follows: (i) twenty
percent (20%) of the Outstanding Options, for the purchase of 22,500 shares,
shall vest on March 22, 2017; (ii) thirty percent (30%) of the Outstanding
Options, for the purchase of 33,750 shares, shall vest on March 22, 2018; and
(iii) fifty percent (50%) of the foregoing options, for the purchase of 56,250
shares, shall vest on March 22, 2019. Of the remaining shares, 56,250 shares
shall vest upon the successful enrollment of the Company’s first patient in a
registration trial. The remaining 56,250 shares shall vest upon the successful
submission of a BLA to the FDA. Upon the termination of Executive’s employment
with the Company, except as provided herein, the unvested options will be
forfeited and returned to the Company.

 

In addition to the foregoing grant of options, as a performance incentive,
Executive shall also be entitled to receive stock option grants under the
Company’s stock option plan in such amounts and upon such terms as shall be
determined by the Board of Directors, in its sole discretion.

 

4.3           Incentive Compensation. Executive will be eligible to participate
in the Company’s annual incentive compensation program (“Incentive Plan”)
applicable to executive employees, as approved by the Board (the year in which
the program is implemented, the “Plan Year”). The target potential amount
payable to Executive under the Incentive Plan, if earned, shall be 37.5% of Base
Salary.

 

 2 

 

 

Compensation under the Incentive Plan (“Incentive Compensation”) will be
conditioned on the satisfaction of individual and Company objectives, as
established in writing by the Company, and the condition that Executive is
employed by Company on the Incentive Compensation payment date, which shall be
on or before March 15th of the year following the Plan Year. The payment of any
Incentive Compensation pursuant to this Section 4.3 shall be made in accordance
with the normal payroll practices of the Company, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and authorized payroll deductions.

 

4.4           Performance Review. The Company will periodically review
Executive’s performance on no less than an annual basis and may increase (but
not decrease) Executive’s salary or other compensation, as it deems appropriate
in its sole and absolute discretion.

 

4.5           Customary Fringe Benefits. Executive understands and agrees that
certain employee benefits may be provided to the Executive by the Company
incident to the Executive's employment. Executive will be eligible for all
customary and usual fringe benefits generally available to executive employees
and all other employees of the Company subject to the terms and conditions of
the Company’s benefit plan documents. Executive understands and agrees that any
employee benefits provided to the Executive by the Company incident to the
Executive's employment (other than Base Salary and Incentive Compensation) are
provided solely at the discretion of the Company and may be modified, suspended
or revoked at any time, without notice or the consent of the Executive, unless
otherwise provided by law. Moreover, to the extent that these benefits are
provided pursuant to policies or plan documents adopted by the Company,
Executive acknowledges and agrees that these benefits shall be governed by the
applicable employment policies or plan documents. The benefits to be provided to
Executive shall include group health, dental, vision and life insurance and
participation in a 401(k) plan. Executive will be eligible to receive paid time
off benefits in the form of vacation, sick and holidays.

 

4.6           Housing Stipend. Executive acknowledges and agrees that Executive
will be required to work at the Company’s Tampa, Florida, offices. In order to
defray Executive’s (i) housing, meals, and other living expenses while working
in Tampa, Florida, and (ii) travel expenses to and from the Company’s Tampa,
Florida, facility, commencing for the period from February 1, 2017 through
January 31, 2018, the Company will pay Executive $2,000 per month as a
housing/living stipend. The foregoing $2,000 monthly payment shall constitute
payment in full for any and all of Executive’s housing and other expenses he may
incur while travelling to, and staying in Tampa, Florida.

 

4.7           Business Expenses. Except for the expenses relating to his travels
to and from Tampa, Florida, described in Section 4.6, Executive will be
reimbursed for all reasonable, out- of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of the Company, including
travel-related expenses. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with the
Company’s policies.

 

5.            Confidentiality and Proprietary Agreement. Executive agrees to
abide by the Company’s Employee Proprietary Information and Inventions Agreement
(the “Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.

 

6.            Termination of Executive’s Employment.

 

6.1           Termination for Cause by the Company. The Company may terminate
Executive’s employment immediately at any time and without notice for “Cause.”
For purposes of this Agreement, “Cause” shall mean (i) a material breach by
Executive of this Agreement or the Non-Disclosure Agreement (provided, however,
that prior to termination for cause under this clause (i), Executive shall have
a period of ten days after written notice from the Company to cure the event or
grounds constituting such cause, if such event can be cured); (ii) the death of
Executive or his disability resulting in his inability to perform his reasonable
duties assigned hereunder for a period of 180 days; (iii) Executive’s theft,
dishonesty, or falsification of any Company documents or records; (iv)
Executive’s improper use or disclosure of the Company’s confidential or
proprietary information; (v) Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs Executive’s ability
to perform his duties hereunder or which in the Board’s judgment may materially
damage the business or reputation of the Company; or (vi) Executive’s continued
and repeated failure to perform his duties in a manner, and at the level,
requested by the Chief Executive Officer (provided, however, that prior to
termination for cause arising under this clause (vi), Executive shall have been
given prior notice of Executive’s performance deficiency(ies) and reasonable
direction for correcting such deficiency(ies)). Any notice of termination
provided by Company to Executive under this Section 6.1 shall identify the
events or conduct constituting the grounds for termination with sufficient
specificity so as to enable Executive to take steps to cure, if curable, the
same if such default is a material breach by Executive of this Agreement or the
Non-Disclosure Agreement. In the event Executive’s employment is terminated in
accordance with this Section 6.1, Executive shall be entitled to receive only
the Base Salary. All other obligations of the Company to Executive pursuant to
this Agreement will be automatically terminated and completely extinguished.

 

 3 

 

 

6.2           Termination Without Cause By The Company/Separation Package. The
Company may terminate Executive’s employment under this Agreement without Cause
(as defined in Section 6.1 above) at any time on thirty (30) days’ advance
written notice to Executive. In the event of such termination, Executive will
receive (i) Executive’s Base Salary through the date of termination, and (ii) a
portion, prorated through the date of termination, of any Incentive Compensation
that would have been payable to Executive under Section 4.3 if Executive had
remained employed with the Company through March 15 of the year following the
Plan Year in which Executive’s employment was terminated. In order to establish
the amount of Incentive Compensation payable to Executive, the Company shall, in
good faith, estimate which of the individual and company objectives Executive
would likely have satisfied had Executive remained in the employ of the Company
during the Plan Year. Upon such termination without Cause, any then unvested
stock options granted to Executive by the Company will become fully vested and
Executive shall have six months from the date of termination within which to
exercise his vested options. In addition, upon a termination of Executive’s
employment by the Company without Cause, Executive will be eligible to receive a
“Severance Payment” equivalent to six months of Executive’s then Base Salary,
payable in full within thirty (30) days after termination, provided that
Executive first satisfies the Severance Conditions. For purposes of this
Agreement, the “Severance Conditions” are defined as (1) Executive’s execution
and non-revocation of a full general release, in the form attached hereto as
Exhibit A, and such release has become effective in accordance with its terms
prior to the 30th day following the termination date; and (2) Executive’s
reaffirmation of Executive’s commitment to comply, and actual compliance, with
all surviving provisions of this Agreement. Following payment of the Severance
Payment, Base Salary, any Incentive Compensation and any benefits required to be
paid in accordance with applicable benefit plans through the date of
termination, all other obligations of the Company to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.

 

6.3           Resignation; Termination for Good Reason. Executive shall have the
right to terminate this Agreement at any time, for any reason, by providing the
Company with thirty (30) days written notice, provided, however, that subsequent
to Executive’s resignation, Executive shall be required to comply with all
surviving provisions of this Agreement. Executive will only be entitled to
receive Executive’s Base Salary earned up to the date of termination. Executive
shall not be entitled to any Severance Payment or any portion of the Incentive
Compensation. Notwithstanding the foregoing, Executive has the right upon thirty
(30) days written notice to the Company to terminate Executive’s employment for
“Good Reason” due to occurrence of any of the following: (i) any failure by the
Company to pay, or any reduction by Company of, the base salary or any failure
by Company to pay any Incentive Compensation to which Executive is entitled
pursuant to Section 4; (ii) the Company creates a work environment designed to
constructively terminate Executive or to unlawfully harass or retaliate against
Executive; or (iii) a Change of Control occurs in which the Company is not the
surviving entity, and the surviving entity fails to offer Executive a position
for at least one year at a compensation level at least equal to Executive’s then
compensation level under this Agreement. Notwithstanding the foregoing, a change
(including a reduction) in Executive’s title and/or management duties shall not
constitute “Good Reason.” In the event that Executive terminates his employment
for Good Reason, then Executive shall be entitled to receive the Base Salary, a
prorated portion of the Incentive Compensation, Severance Payment and stock
option vesting and exercisability as if Executive were terminated by the Company
without Cause under Section 6.2, subject to Executive’s compliance with all of
the Severance Conditions. For purposes of this Agreement, “Change of Control”
shall mean: (1) a merger or consolidation or the sale or exchange by the
stockholders of the Company of capital stock of the Company, where the
stockholders of the Company immediately before such transaction do not obtain or
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock or other voting equity of the surviving or acquiring
corporation or other surviving or acquiring entity, in substantially the same
proportion as before such transaction; (2) any transaction or series of related
transactions to which the Company is a party in which in excess of fifty percent
(50%) of the Company’s voting power is transferred; or (3) the sale or exchange
of all or substantially all of the Company’s assets (other than a sale or
transfer to a subsidiary of the Company as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), where the stockholders
of the Company immediately before such sale or exchange do not obtain or retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock or other voting equity of the corporation or other entity acquiring
the Company’s assets, in substantially the same proportion as before such
transaction; provided, however, that a Change of Control shall not be deemed to
have occurred pursuant to any transaction or series of transactions relating to
a public or private financing or re-financing, the principal purpose of which is
to raise money for the Company’s working capital or capital expenditures and
which does not result in a change in a majority of the members of the Board.

 

 4 

 

 

6.4           Application of Section 409A.

 

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.

 

(b) Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code. The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, Company shall not be responsible for the payment of any applicable
taxes on compensation paid or provided to Executive pursuant to this Agreement.

 

(c) Furthermore, to the extent that Executive is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

(d) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(e) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

 5 

 

 

7.            Post-Employment Covenants.

 

7.1           Non-Competition. In consideration of the various covenants and
obligations of the Company pursuant to this Agreement, for a period of 12 months
following the termination of the Executive’s employment (the “Restrictive
Period”), Executive shall not (either directly or indirectly as an employee,
partner, officer, consultant, shareholder or otherwise of any corporation,
governmental body, individual, partnership, limited liability company, trust or
other entity) promote, distribute or sell any product or service or engage in
any business activity that is the same as, substantially similar to or otherwise
competitive with the business conducted by the Company and its subsidiaries as
of the termination of Executive’s employment, that business being the research
and/or commercialization of tumor infiltrating lymphocytes (TIL). Executive
understands and agrees that in view of the Company’s worldwide business
interests, this limitation similarly applies on a worldwide basis and that such
worldwide limitation is reasonable and necessary.

 

7.2           Non-Solicitation. Executive agrees that during the Restrictive
Period, Executive shall not:

 

(a)          Solicit or in any manner encourage, either directly or indirectly,
any employee or consultant of the Company to leave the Company for any reason;
nor will he interfere in any other manner with the employment or business
relationships at the time existing between the Company and its current or
prospective employees or consultants; or

 

(b)          Induce or attempt to induce any customer, supplier, distributor,
licensee or other business affiliate of the Company to cease doing business with
the Company or in any way interfere with the existing business relationship
between any customer, supplier, distributor, licensee or other business
affiliate and the Company.

 

7.3           Non-Disparagement. Executive agrees, at all times following the
Effective Date, not to, directly or indirectly, on his behalf or on behalf of
any other person or entity, (a) take any action which is intended, or could
reasonably be expected, to harm, disparage, defame, slander, or lead to unwanted
or unfavorable publicity for the Company, its subsidiaries or any of their
respective affiliates, or its or their respective equityholders, directors,
officers, members, managers, partners, employees, representatives or agents, or
otherwise take any action which could reasonably be expected to detrimentally
affect the reputation, image, relationships or public view of any such person or
entity or (b) attempt to do any of the foregoing, or assist, entice, induce or
encourage any other person or entity to do or attempt to do any activity which,
were it done by Executive, would violate any provision of this Section 7.3;
provided, however, that Executive shall not be prohibited by this Section 7.3
from (i) making truthful statements when required by order of a court or other
body of competent jurisdiction or as required by law or (ii) solely within the
context of seeking judicial enforcement of legal or contractual rights against a
person or entity.

 

7.4           Remedies. Executive acknowledges that the duration of the
Restrictive Period and the geographical area of the imposed restrictions are
fair and reasonable and are reasonably required for the protection of the
Company’s business interests, including its goodwill. The Executive (a)
acknowledges that his failure to comply with any requirement of this Section 7
this Agreement will cause the Company irreparable harm and that a remedy at law
for such a failure would be an inadequate remedy; and (b) consents to the
Company’s obtaining from a court having jurisdiction specific performance, an
injunction, a restraining order or any other equitable relief in order to
enforce any such provision. The right to obtain such equitable relief shall be
in addition to, and not in lieu of, any other remedy to which the Company is
entitled under applicable law (including, but not limited to, monetary damages).
If any court of competent jurisdiction shall at any time deem the term of this
Agreement or any particular provision set forth in this Section 7 too lengthy or
the territory too extensive, the other provisions of this Agreement shall
nevertheless stand, the Restrictive Period herein shall be deemed to be the
longest period permissible by law under the circumstances and the territory
herein shall be deemed to comprise the largest territory permissible by law
under the circumstances. The court in each case shall reduce the time period
and/or territory to the permissible duration or size, and the Executive shall be
bound by such reformed terms.

 

 6 

 

 

8.            General Provisions.

 

8.1           Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.

 

8.2           Waiver. Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

8.3           Attorney’s Fees. In the event of any dispute or claim relating to
or arising out of Executive’s employment relationship with Company, this
Agreement, or the termination of Executive’s employment with Company for any
reason, the prevailing party in any such dispute or claim shall be entitled to
recover its reasonable attorney’s fees and costs.

 

8.4           Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

8.5           Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Executive has participated in the negotiation of the terms of this
Agreement. Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

8.6           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of New York.

 

8.7           Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy, facsimile
transmission, or electronic transmission such as e-mail, upon acknowledgment of
receipt of electronic transmission; or (d) by certified or registered mail,
return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below each party’s signature, or such other address as
either party may specify in writing.

 

8.8           Entire Agreement. This Agreement supersedes and replaces the
Original Agreement and constitutes the entire agreement between the Parties
relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 

[Execution Page Follows]

 

 7 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  EXECUTIVE:       By: /s/ MICHAEL LOTZE     Michael Lotze

 

  Address: 5134 Westminster Place     Pittsburgh PA 15232      

 

  COMPANY:       Lion Biotechnologies, Inc.       By: /s/ MARIA FARDIS

 

  Name: Maria Fardis   Title: President & Chief Executive Officer     999 Skyway
Road, Suite 150     San Carlos, CA  94070

 

 

 

 

Exhibit A

Form of Release and Waiver of Claims

 

In consideration for the severance payments and other benefits provided for in
the Amended and Restated Executive Employment Agreement, effective as of January
27, 2017 (the “Employment Agreement”), I, Michael Lotze, hereby furnish Lion
Biotechnologies, Inc., a Nevada corporation (the “Company”) with the following
release and waiver (the “Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement, I
hereby generally and completely release the Company and its officers, directors,
employees, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, and the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”).

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA and that this Release and Waiver is knowing and voluntary. I
further acknowledge that I have been advised, as required by the Older Workers
Benefit Protection Act, that: (a) the release and waiver granted herein does not
relate to claims under the ADEA which may arise after this Release and Waiver is
executed; (b) I should consult with an attorney prior to executing this Release
and Waiver; (c) I have 21 days in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I have seven days following the execution of this Release and Waiver to
revoke my consent to this Release and Waiver; and (e) this Release and Waiver
shall not be effective until the eighth day after I execute this Release and
Waiver and the revocation period has expired. Notwithstanding the foregoing,
nothing contained in this Release and Waiver shall waive, release or otherwise
diminish any claims that I might have at law or in equity for payment of
severance or other benefits to which I am entitled under the terms of the
Employment Agreement.

 

I acknowledge my continuing obligations under my Employee Proprietary
Information and Inventions Agreement between me and the Company (the
“Confidentiality Agreement”). I understand and agree that my right to the
severance pay I am receiving is in exchange for my agreement to the terms of
this Release and Waiver and is contingent upon my continued compliance with my
Confidentiality Agreement.

 

 

 

 

This Release and Waiver, including the Confidentiality Agreement, and the
Employment Agreement constitute the complete, final and exclusive embodiment of
the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

    Michael Lotze         Dated:    

 

 